Citation Nr: 1721862	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-37 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left knee neuropathy, to include as secondary to the service-connected residuals, traumatizing contusion left knee with incision and drainage of cellulitis and recurrent prepatellar bursitis abscess with spurring of the left patella and extensive scar.


REPRESENTATION

Appellant represented by:	Mark M. Dobson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 1970.

This matter came before the Board of Veterans Appeals (Board) on appeal from a December 2008 rating decision by the Regional Office (RO) in St. Petersburg, Florida.

In November 2011, the Veteran testified at a hearing held at the RO before a Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  The Veterans Law Judge (VLJ) who conducted the November 2011 hearing is no longer employed at the Board.  In an April 2017 letter, the Veteran was notified that the VLJ who conducted the hearing was no longer employed at the Board and was offered an opportunity to testify at a hearing pursuant to 38 U.S.C.A. § 7101(c) (West 2015).  The Veteran did not respond within 30 days; therefore, adjudication on the merits will proceed.

This matter was previously before the Board in January 2014 and was remanded for further development, which has been completed.


FINDING OF FACT

The preponderance of the evidence demonstrates that the Veteran does not have left knee neuropathy as a result of service or a service-connected disability.



CONCLUSION OF LAW

The criteria for service connection for left knee neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard letter May 2008 was sent to the Veteran regarding the claim on appeal.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  The Veteran's service treatment records and post-service VA and private treatment records have been obtained.  The Veteran was provided VA examinations in September 2008 and May 2016.  These examinations, along with their expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

The Veteran seeks service connection for left knee neuropathy, to include as secondary to the service-connected residuals of a knee injury he sustained in a mortar blast.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be granted for a disability resulting from an injury incurred during active military service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2016).

The Veteran, as a lay person, is competent to report visual impairment and symptoms he can personally observe.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is also competent to diagnose a simple medical condition, capable of lay observation.  Diagnosis of left knee neuropathy is a complex medical condition that exceeds the realm of personal lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  That is, competent medical evidence is needed to establish a current diagnosis of left knee neuropathy.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  The Veteran has not shown that he is qualified through education, training, or experience to offer a diagnosis on a complex medical condition such as the one involved in this case.  Thus, he is not competent to self-diagnose left knee neuropathy and his opinion in this regard is of no probative value.

The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion rendered in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).

To warrant service connection for a claimed disability, there must be competent evidence of a current diagnosis.  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran is service-connected for service-connected residuals, traumatizing contusion left knee with incision and drainage of cellulitis and recurrent prepatellar bursitis abscess with spurring of the left patella and extensive scar.  He is also service-connected for radiculopathy of the femoral and sciatic nerves in the left lower extremity.  However, the claims file contains conflicting medical evidence regarding whether he also suffers from left knee neuropathy as a result of his in-service injury or secondary to a service-connected disability.  The most persuasive medical evidence establishes that a left knee neuropathy disability is not present.

Prior to the claim on appeal, the Veteran underwent a VA examination in August 2003 to evaluate his service-connected knee disability.  He reported numbness in his knee and the sensation of his knee "giving way" because of this numbness.  Peripheral neuropathy was not diagnosed.  

The Veteran also underwent a VA examination in July 2005, prior to the current appeal.  He was reportedly experiencing numbness around the knee and pain that was becoming progressively worse.  At this examination, he was diagnosed with chondromalacia patella and internal derangement of the knee with meniscal tears; left knee neuropathy was not diagnosed.

In September 2008, and in connection with the current claim, the Veteran was afforded a VA examination of his left knee specifically to evaluate for neuropathy.  The Veteran asserted that he had noticed numbness on the lateral aspect of the left lower extremity, from mid-thigh to above the ankle, and that the numbness had been present ever since he was wounded.  He further maintained that pain started in 1980, the same time his lower back pain started.  The examiner noted that the nerves involved were the lateral femoral cutaneous and peroneal nerves.  In pertinent part, the examiner found the Veteran had snapping on the posterior and lateral aspect of the left knee, across the long head of the biceps, before the insertion on the head of the fibula which seemed to correspond to the peroneal nerve with a positive Tinel sign, which radiated slightly to the lateral aspect of the left calf.  The examiner indicated that he found no paresthesias or dysesthesias or any other sensory abnormalities.  Most notably, the examiner opined that the Veteran had no evidence of peripheral neuropathy.  He noted that the Veteran did have some irritation of the peroneal nerve over the tendon of the biceps during flexion and extension motions of his knee.  This was also present on the right lower extremity, although asymptomatic.  The examiner concluded by indicating that the clinical findings are neither reflective of a peripheral neuropathy nor related to his left knee injury.  The rationale was based upon his clinical expertise and the fact that the Veteran had bilateral snapping of the peroneal nerves in both knees.

The Veteran was examined by Dr. J.D. at Sunrise Medical Group Neurology in November 2010.  The Veteran was diagnosed with left-sided superficial peroneal neuropathy characterized by some sensory loss.  Dr. J.D. believed this occurred at the time of the Veteran's initial injury in 1969.  

In October 2011, Dr. N.S. at Neurology, Diagnosis, & Applied Solutions diagnosed the Veteran with chronic and severe neuropathic pain.  At the examination, the Veteran complained about problems with his left thigh and lower leg, described as constant shooting pain in the low back and left leg.  Dr. S. believed these results were consistent with worsening neuropathic pain, which is a typical consequence of a longstanding injury being amplified by the aging process.  No clinical testing or procedures were referenced.

The Veteran had a hearing by videoconference in November 2011, where he reported that he took neuropathy medication along with pain medication.  He maintained that the knee area has been numb since injury in 1969, and that he experienced a really sharp feeling as if the circulation had been cut off or a sensation similar to "when you sleep on it or something."  

In December 2012, Dr. V. at the VA Pembroke Pines Community Based Outpatient Clinic submitted a note stating the Veteran has chronic left knee pain and is followed by the pain clinic for management.  No neurological examinations or findings were provided.

In October 2014, Dr. C.S. from the Miami VA Pain Clinic wrote a summary of his treatment of the Veteran since May 2012.  He stated the Veteran had a history of chronic, intractable pain in his lower back and his left lower extremity, which was multifactorial and persistent.  Dr. C.S. concluded that the Veteran most likely suffered past septic arthritis in the left knee, secondary to the mortar wound that he sustained in Vietnam, with subsequent degenerative joint disease of the left knee, some neuropathy and trochanteric bursitis in the left hip, but he stopped short of diagnosing neuropathy in the left knee.

At a VA examination in May 2016, the Veteran complained of sharp pain in the medial aspect of his left knee.  He said it felt like being stabbed.  He also complained of numbness on the lateral aspect of his left knee, as well as left foot tingling and numbness and left thigh twitching.  The examiner reviewed the results from prior electrodiagnostic examinations (EDX) conducted in July 2004 and October 2014.  The 2004 report revealed no electrodiagnostic evidence of a peripheral neuropathy, compression neuropathy, plexopathy, or radiculopathy of the left lower extremity.  The 2014 study was normal without any electrodiagnostic evidence of a peripheral neuropathy or left lumbar radiculopathy in the left lower extremity.  The May 2016 VA examiner concluded there is no objective evidence of a left knee disability manifested by neuropathy that was related to service, or either caused or aggravated by the service-connected left knee injury.  The examiner indicated that this finding was based on the 2004 and 2014 EDX results as well as the service treatment records which show no complaints of numbness on the lateral aspect of left knee or any left foot tingling and numbness; and a physical examination without evidence of foot drop or any other neurological deficit.   

Based on the record, the Board finds that the competent and persuasive evidence demonstrates that the Veteran does not have a current diagnosis of neuropathy in his left knee related to service or to his service-connected left knee residuals of the traumatizing contusion.

The Board has carefully considered the evidence in support of the claim, specifically the private opinions from Drs. J.D. and N.S.  While Dr. N.S. only indicated that the Veteran experiences neuropathic pain-as opposed to peripheral neuropathy; Dr. J.D. does provide a diagnosis of left-sided superficial peroneal neuropathy.  Notably however, neither physician identified or referenced any clinical tests or procedures used to corroborate their findings.  

In comparison, evidence against the claim is comprised of VA opinions from examiners who cite multiple factors supporting their finding that the Veteran does not have peripheral neuropathy in the left knee.  The collective VA opinions are considered highly probative as they were provided based upon review of the Veteran's claims file, clinical history, physical examinations, and objective clinical testing, most notably the electrodiagnostic examinations.  As noted, the two electrodiagnostic studies conducted by VA in 2004 and 2014 yielded no findings of a peripheral neuropathy.  The Board notes that the VA opinions are also consistent with the October 2014 private medical opinion from Dr. C.S. at the Miami VA Pain Clinic, who had been treating the Veteran for over two and a half years.  Dr. C.S. did not find any peripheral neuropathy affecting the left knee.  The Board finds these diagnoses and opinions, which were based on clinical examinations and review of the Veteran's medical history, and electrodiagnostic studies to be highly persuasive and more so than the private medical opinions of Drs. J.D and N.S.  Therefore, the weight of evidence establishes that the Veteran does not suffer from the current disability of left knee neuropathy.  

In the absence of proof of a present disability, there can be no valid claim for service connection under any theory of entitlement.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  The persuasive evidence of record fails to provide a diagnosis of left knee neuropathy; thus, there is no basis for granting service connection for left knee neuropathy on a direct or secondary basis.  Accordingly, service connection is not warranted for this disability.


ORDER

Service connection for left knee neuropathy, to include as secondary to the service connected residuals, traumatizing contusion left knee with incision and drainage of cellulitis and recurrent prepatellar bursitis abscess with spurring of the left patella and extensive scar, is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


